Olcott, J.
This is an appeal by the plaintiff from a judgment entered herein for the sum of $378.32 upon a verdict of a jury, in plaintiff’s favor, and from 'an order denying a motion for a new *769trial, and the only questions raised by the appellant relate to the rejection and reception o£_certain testimony.
We have carefully examined the record and while we find certain of the seventy exceptions 'taken by the appellant to have been justified, we believe that the learned trial justice did not fall into any error which was material, nor improperly admit any evidence of sufficient importance to have affected the verdict of the jury or to have distracted the minds of its members from the issues of the action.
The exceptions are numerous and we shall not refer to them in detail inasmuch as we read from the record that the case was fairly presented to the jury upon the relevant and material testimony which was adduced, and after a careful and impartial charge.
The verdict does not appear to have been against the weight of evidence nor contrary thereto.
The judgment and order appealed from should be affirmed, with costs to the respondents.
Conlan and Schuchman, JJ., concur.
Judgment and order affirmed, with costs to respondents, W